DENY; and Opinion Filed December 1, 2015.




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-01414-CV

                             IN RE TERRENCE M. GORE, Relator

                  Original Proceeding from the 302nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-12-12707-U

                              MEMORANDUM OPINION
                            Before Justices Francis, Myers, and Schenck
                                     Opinion by Justice Myers
        This original proceeding arises from a contempt proceeding based on relator’s failure to

pay child support. Relator first filed this proceeding seeking a petition for writ of habeas corpus,

but then amended his pleading to seek mandamus relief. The issues presented in both realtor’s

petition for writ of habeas corpus and petition for writ of mandamus are identical. Although

relator states the trial court has issued a capias warrant for his arrest, it does not appear relator is

incarcerated.

        On numerous prior occasions we have addressed and rejected the complaints relator

raises in both the petition for writ of mandamus and the petition for writ of habeas corpus. See In

re Gore, 454 S.W.3d 711, 711 (Tex. App.—Dallas 2015) (mem. op.) (denying petition for writ

of mandamus asserting virtually identical complaints); In re Gore, 05-14-01422-CV, 2014 WL
6466845, at *1 (Tex. App.—Dallas Nov. 19, 2014, orig. proceeding), (mem. op.) (denying

petition for writ of habeas corpus because record failed to include proof relator was actually
restrained); In re Gore, No. 05-14-00103-CV, 2014 WL 476784, at *1 (Tex. App.—Dallas Feb.

5, 2014, orig. proceeding) (mem. op.) (denying virtually identical petition for writ of

mandamus); In re Gore, No. 05-13-00364-CV, 2013 WL 1274740, at *1 (Tex. App.—Dallas

Mar. 20, 2013, orig. proceeding) (mem. op.) (denying petition for writ of mandamus raising

many of same issues). We do not revisit those issues here. We DENY the petition.




                                                   LANA MYERS
                                                   JUSTICE

151414F.P05




                                             –2–